UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnams portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective As high a rate of current income as management believes is consistent with preservation of capital and maintenance of liquidity Net asset value December 31, 2011 Class IA: $1.00 Class IB: $1.00 Total return at net asset value Lipper VP (Underlying Funds) — Money (as of 12/31/11) Class IA shares* Class IB shares† Market Funds 1 year 0.01% 0.01% –0.03% 5 years 8.42 7.74 7.31 Annualized 1.63 1.50 1.42 10 years 20.31 18.06 18.60 Annualized 1.87 1.67 1.72 Life 148.65 143.35 148.15 Annualized 3.88 3.79 3.88 Current yield (as of 12/31/11) 7-day yield (without subsidy) –0.26% –0.51% 7-day yield (with subsidy) 0.01% 0.01% For a portion of the periods, the fund had expense limitations or waivers, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Money Market Fund 1 Report from your fund’s managers How would you describe the investment environment for the money market over the year ending December31, 2011? It’s been turbulent. Sovereign debt concerns in the eurozone, high unemployment and political paralysis here at home, and decelerating economic growth in the emerging markets: Each of these factors produced headwinds in an investment environment challenged by uncertainty and volatility, especially during the second half of the year. On the interest-rate front, the Federal Reserve has held its benchmark federal funds rate steady in the 0.0% to 0.25% range for the past three years and also indicated its intention to maintain an accommodative monetary policy until mid 2013. While the Fed’s actions were designed to promote liquidity in the financial system and to stimulate economic growth, they have resulted in returns and yields on money market securities that have hovered at historic lows. Given Putnam VT Money Market Fund’s conservative, high-quality focus, the fund avoided many of the distressed sectors of the money market and its class IA shares at net asset value performed in line with the overall interest-rate environment. What are the implications of the eurozone’s debt crisis on the U.S. money market? Europe’s debt issues and the lack of a coordinated response weighed on investors’ minds for most of the period, contributing to weak confidence in the region. Many troubled European banks hold billions of euros in the sovereign debt of Greece, Spain, Italy, and other struggling European countries. The worry is that the European crisis could potentially spread to the United States, as many U.S. money market funds hold short-term European bank debt. Over the course of the period, U.S. money market fund managers have been reducing their exposure to European banks— as we have done here at Putnam — thereby attempting to limit the fallout in the event that the crisis deteriorates further. In August 2011, ratings agency Standard & Poor’s downgraded its credit rating on U.S. Treasuries. How did that move affect the money markets? S&P downgraded U.S. long-term debt by one ratings notch while citing its ongoing concerns about the growing burden of federal debt. However, since the Securities and Exchange Commission [SEC] limits money market funds from investing in longer-term securities, the effect of the downgrade on money market funds was minimal. Where did you find your best investment opportunities in this complex market environment? We have remained diligent in our credit research process to avoid exposure to securities that might pose risks to the funds. As a result, we have maintained significant allocations to high-quality money market securities, such as repurchase agreements that are collateralized by government securities. We also selectively added to the fund’s credit exposure outside of Europe, most notably in Canada, and the Australian and Nordic regions. In addition, we added exposure to municipal securities through commercial paper and VRDNs [variable-rate demand notes]. We believe tax-exempt rates have become attractive due to the low-rate environment and provide additional diversification with solid credit profiles. What is your outlook for the economy and money markets as we head into 2012? U.S. growth in the first half of 2011 was especially weak, held back by higher oil prices; fiscal tightening, especially at the state and local levels; and the disruptive consequences of the Japanese disasters. With some of these factors reversing, we expected to see somewhat stronger performance in the second half of 2011. At the same time, however, we also believe that ongoing weakness in the financial markets and mounting stresses in the eurozone will remain major headwinds for the economy. When economic conditions begin to show solid improvement, we believe interest-rate normalization in the United States is likely to occur. Until that time, with money market yields indicating that short-term rates could hold at their current and very low levels into 2012 and beyond, we will continue to focus on safety and liquidity, while looking for competitive yields further out on the money market maturity spectrum when investment opportunities arise. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in this fund. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Joanne M. Driscoll is a CFA charterholder. She joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper is a Portfolio Analyst at Putnam. He has been in the investment industry since he joined Putnam in1990. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Mone y Market Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $0.86 $0.86 $0.87 $0.87 Ending value (after expenses) $1,000.03 $1,000.03 $1,024.35 $1,024.35 Annualized expense ratio† 0.17% 0.17% 0.17% 0.17% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Reflects a voluntary waiver of certain fund expenses. Putnam VT Money Market Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Money Market Fund (the “fund”) at December31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2012 4 Putnam VT Mone y Market Fund The fund’s portfolio 12/31/11 REPURCHASE AGREEMENTS (25.2%)* Principal amount Value Interest in $310,000,000 joint tri-party repurchase agreement dated 12/30/11 with Citigroup Global Markets, Inc. due 1/3/12 — maturity value of $12,000,093 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 3.5% to 5.5% and due dates ranging from 11/1/24 to1/1/42, valued at $316,200,000) $12,000,000 $12,000,000 Interest in $35,000,000 joint tri-party repurchase agreement dated 12/30/11 with Deutsche Bank Securities, Inc. due 1/3/12 — maturity value of $12,000,107 for an effective yield of 0.08% (collateralized by a U.S. Treasury note with a coupon rate of 2.0% and a due date of 11/15/21, valued at $35,700,100) 12,000,000 12,000,000 Interest in $235,000,000 joint tri-party repurchase agreement dated 12/30/11 with Goldman Sachs & Co. due 1/3/12 — maturity value of $12,000,133 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 4.0% to 5.5% and due dates ranging from 8/1/25 to 2/1/41, valued at $239,700,000) 12,000,000 12,000,000 Interest in $90,000,000 joint tri-party repurchase agreement dated 12/30/11 with JPMorgan Securities, LLC due 1/3/12 — maturity value of $5,500,133 for an effective yield of 0.14% (collateralized by various corporate bonds with coupon rates ranging from zero % to 9.875% and due dates ranging from 4/15/12 to 10/1/40, valued at $94,503,241) 5,500,000 5,500,000 Interest in $332,310,000 joint tri-party repurchase agreement dated 12/30/11 with Merrill Lynch & Co., Inc. due 1/3/12 — maturity value of $10,915,049 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 2.891% to 5.655% and due dates ranging from 1/1/37 to9/1/41, valued at $338,956,200) 10,915,000 10,915,000 Interest in $314,000,000 joint tri-party term repurchase agreement dated 12/27/11 with Citigoup Global Markets, Inc. due 1/3/12, 0.07% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.00% to 5.00% and due dates ranging from 12/1/26 to 5/1/41, valued at $321,632,624) TR 5,250,000 5,250,000 Interest in $264,000,000 joint tri-party term repurchase agreement dated 12/28/11 with Deutsche Bank Securities, Inc. due 1/4/12, 0.05% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.50% to 7.00% and due dates ranging from 6/1/16 to 11/1/41, valued at $269,280,000) TR 5,250,000 5,250,000 Interest in $55,000,000 joint tri-party term repurchase agreement dated 12/23/11 with JPMorgan Securities, LLC due 1/23/12, 0.31% (collateralized by various corporate bonds and notes with coupon rates ranging from 4.05% to 7.25% and due dates ranging from 2/15/13 to 10/15/39, valued at$57,753,766) TR 2,000,000 2,000,000 Total repurchase agreements (cost $64,915,000) ASSET-BACKED COMMERCIAL Maturity Principal PAPER (18.4%)* Yield (%) date amount Value Alpine Securitization Corp. (Switzerland) 0.190 1/6/12 $1,500,000 $1,499,960 Bryant Park Funding, LLC 0.170 1/20/12 2,500,000 2,499,776 CAFCO, LLC 0.130 1/6/12 1,400,000 1,399,975 Chariot Funding, LLC 0.230 3/8/12 1,350,000 1,349,422 Chariot Funding, LLC 0.230 2/2/12 1,250,000 1,249,744 CHARTA, LLC 0.140 1/24/12 1,400,000 1,399,875 CIESCO LP 0.100 1/23/12 1,300,000 1,299,921 CRC Funding, LLC 0.130 1/4/12 1,300,000 1,299,986 Fairway Finance, LLC (Canada) 0.220 1/27/12 1,400,000 1,399,778 Gemini Securitization Corp., LLC 0.090 1/3/12 2,000,000 1,999,990 Govoc, LLC 0.160 1/23/12 1,400,000 1,399,863 Jupiter Securitization Co., LLC 0.220 3/6/12 1,700,000 1,699,325 Jupiter Securitization Co., LLC 0.180 2/7/12 1,000,000 999,815 Liberty Street Funding, LLC (Canada) 0.270 1/17/12 2,000,000 1,999,760 Liberty Street Funding, LLC (Canada) 0.260 2/13/12 1,000,000 999,689 Manhattan Asset Funding Co., LLC (Japan) 0.420 2/21/12 2,200,000 2,198,691 Manhattan Asset Funding Co., LLC (Japan) 0.350 2/16/12 550,000 549,754 Old Line Funding, LLC 0.220 2/6/12 1,500,000 1,499,670 Old Line Funding, LLC 0.140 1/13/12 1,100,000 1,099,949 Straight-A Funding, LLC 0.190 3/27/12 1,250,000 1,249,433 Straight-A Funding, LLC 0.190 3/20/12 3,000,000 2,998,749 Straight-A Funding, LLC 0.190 2/1/12 2,500,000 2,499,591 Straight-A Funding, LLC 0.090 1/18/12 1,100,000 1,099,953 Thunder Bay Funding, LLC 0.220 3/19/12 2,600,000 2,598,761 Variable Funding Capital Co., LLC 0.130 1/26/12 3,800,000 3,799,657 Victory Receivables Corp. (Japan) 0.385 1/30/12 2,000,000 1,999,380 Victory Receivables Corp. (Japan) 0.380 1/13/12 400,000 399,949 Victory Receivables Corp. (Japan) 0.226 2/9/12 1,600,000 1,599,612 Working Capital Management Co. (Japan) 0.350 1/5/12 1,300,000 1,299,949 Total asset-backed commercial paper (cost $47,389,977) MUNICIPAL BONDS Maturity Principal AND NOTES (15.5%)* Yield (%) date Rating** amount Value California (1.5%) Board of Trustees of the Leland Stanford Junior University Commercial Paper 0.200 1/13/12 P-1 $2,700,000 $2,699,820 Board of Trustees of the Leland Stanford Junior University Commercial Paper 0.180 2/24/12 P-1 1,100,000 1,099,703 Connecticut (1.4%) Yale University Commercial Paper 0.193 1/18/12 P-1 1,000,000 999,910 Yale University Commercial Paper 0.162 1/17/12 P-1 1,000,000 999,929 Yale University Commercial Paper 0.160 2/17/12 P-1 1,500,000 1,499,687 Putnam VT Money Market Fund 5 MUNICIPAL BONDS Maturity Principal AND NOTES (15.5%)* cont. Yield (%) date Rating** amount Value Florida (0.6%) Highlands County Health Facilities Authority VRDN (Adventist Health), Ser. H M 0.050 11/15/35 VMIG1 $1,700,000 $1,700,000 Indiana (2.2%) Indiana State Finance Authority VRDN, Ser. A M 0.050 2/1/35 VMIG1 1,500,000 1,500,000 Saint Joseph County Commercial Paper (University of Notre Dame Du Lac.) 0.200 2/15/12 P-1 1,000,000 999,750 Saint Joseph County Commercial Paper (University of Notre Dame Du Lac.) 0.183 1/5/12 P-1 1,000,000 999,980 Saint Joseph County Commercial Paper (University of Notre Dame Du Lac.) 0.150 1/9/12 P-1 1,027,000 1,026,966 Trinity Health Corporation Commercial Paper 0.130 1/23/12 P-1 1,221,000 1,220,903 Kentucky (1.3%) Catholic Health Initiatives Commercial Paper, Ser. A 0.180 1/12/12 P-1 750,000 750,000 Catholic Health Initiatives Commercial Paper, Ser. A 0.100 1/3/12 P-1 500,000 500,000 Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C M 0.060 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (0.5%) Howard County Commercial Paper, Ser. 11 0.120 1/17/12 P-1 1,300,000 1,300,000 Massachusetts (1.4%) Harvard University Commercial Paper 0.120 2/15/12 P-1 3,500,000 3,499,475 Nevada (0.4%) Truckee Meadows Water Authority Commercial Paper (Lloyds TSB Bank PLC/New York (LOC)) 0.120 1/4/12 P-1 1,000,000 1,000,000 North Carolina (1.2%) Duke University Commercial Paper, Ser. B-98 0.220 3/22/12 P-1 1,250,000 1,249,381 Duke University Commercial Paper, Ser. B-98 0.180 2/9/12 P-1 1,250,000 1,249,756 Wake County VRDN, Ser. B M 0.060 3/1/24 VMIG1 500,000 500,000 Texas (4.0%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper 0.110 1/3/12 P-1 1,750,000 1,750,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper 0.110 1/3/12 P-1 500,000 500,000 MUNICIPAL BONDS Maturity Principal AND NOTES (15.5%)* cont. Yield (%) date Rating** amount Value Texas cont. Board of Regents of Texas Tech University Revenue Financing System Commercial Paper Ser. A 0.110 1/3/12 P-1 $1,600,000 $1,600,000 Board of Regents of University of Texas System Commercial Paper Ser. B 0.160 1/18/12 P-1 4,000,000 4,000,000 Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 M 0.100 10/1/29 VMIG1 485,000 485,000 Texas Public Finance Authority Commercial Paper, Ser. 08 0.160 2/6/12 P-1 2,000,000 2,000,000 Virginia (0.6%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.090 1/18/12 P-1 1,500,000 1,500,000 Wisconsin (0.4%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B M 0.600 8/15/33 VMIG1 1,140,000 1,140,000 Total municipal bonds and notes (cost $39,870,260) COMMERCIAL Maturity Principal PAPER (14.7%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.541 6/29/12 $600,000 $598,380 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.351 2/2/12 3,250,000 3,248,988 Barclays U.S. Funding Corp. (United Kingdom) 0.090 1/3/12 1,300,000 1,299,993 Canadian Imperial Holdings, Inc. 0.401 5/15/12 2,700,000 2,695,950 COFCO Capital Corp. 0.350 1/5/12 1,300,000 1,299,949 Commonwealth Bank of Australia 144A (Australia) 0.481 3/19/12 700,000 699,272 Commonwealth Bank of Australia 144A (Australia) 0.470 6/8/12 2,000,000 2,000,000 Commonwealth Bank of Australia 144A (Australia) 0.461 4/10/12 1,450,000 1,448,147 Danske Corp. (Denmark) 0.270 1/4/12 1,350,000 1,349,970 DnB Bank ASA 144A (Norway) 0.670 4/25/12 1,500,000 1,500,000 DnB Bank ASA 144A (Norway) 0.531 4/16/12 2,600,000 2,595,943 General Electric Capital Corp. 0.200 3/14/12 1,200,000 1,199,757 General Electric Capital Services 0.230 1/19/12 1,400,000 1,399,839 HSBC Bank USA, NA 0.260 2/27/12 1,550,000 1,549,362 HSBC USA, Inc. (United Kingdom) 0.521 3/26/12 1,300,000 1,299,202 HSBC USA, Inc. (United Kingdom) 0.270 3/12/12 1,000,000 999,467 6 Putnam VT Mone y Market Fund COMMERCIAL Maturity Principal PAPER (14.7%)* cont. Yield (%) date amount Value ING (US) Funding, LLC 0.170 1/3/12 $1,500,000 $1,499,986 Louis Dreyfus Commodities, LLC 0.500 1/11/12 1,300,000 1,299,819 Nordea North America Inc./ DE (Sweden) 0.511 4/13/12 1,400,000 1,397,957 Prudential PLC 144A (United Kingdom) 0.470 2/7/12 1,400,000 1,399,324 State Street Corp. 0.200 3/7/12 2,600,000 2,599,047 Svenska Handelsbanken, Inc. (Sweden) 0.501 3/12/12 410,000 409,596 Westpac Banking Corp. 144A (Australia) 0.744 8/24/12 2,600,000 2,587,387 Westpac Banking Corp. 144A (Australia) 0.630 7/5/12 1,400,000 1,400,000 Total commercial paper (cost $37,777,335) U.S. GOVERNMENT AGENCY Maturity Principal OBLIGATIONS (10.6%)* Yield (%) date amount Value Bank of America Corp. FDIC guaranteed notes, MTN, Ser. L k 2.100 4/30/12 $5,700,000 $5,735,579 Federal Farm Credit Bank FRN, Ser. 1 0.150 1/14/13 3,500,000 3,500,000 Federal Home Loan Bank discount notes 0.110 2/17/12 515,000 514,926 Federal Home Loan Bank unsec. discount notes 0.149 2/10/12 1,270,000 1,269,887 Federal Home Loan Bank unsec. discount notes 0.093 4/20/12 2,800,000 2,799,204 Federal Home Loan Bank unsec. discount notes 0.070 5/30/12 600,000 599,825 Federal Home Loan Mortgage Corp. unsec. discount notes 0.100 4/2/12 1,000,000 999,744 Federal Home Loan Mortgage Corp. unsec. discount notes 0.095 4/9/12 500,000 499,869 Federal Home Loan Mortgage Corp. unsec. discount notes 0.075 5/21/12 1,000,000 999,706 Federal Home Loan Mortgage Corp. unsec. discount notes 0.065 5/9/12 2,000,000 1,999,534 Federal National Mortgage Association unsec. discount notes 0.100 4/2/12 4,000,000 3,998,978 Federal National Mortgage Association unsec. discount notes 0.082 5/16/12 3,400,000 3,398,954 Federal National Mortgage Association unsec. discount notes 0.065 5/9/12 1,000,000 999,767 Total U.S. government agency obligations (cost $27,315,973) CERTIFICATES OF Interest Maturity Principal DEPOSIT (5.6%)* rate (%) date amount Value Bank of Montreal/ Chicago, IL (Canada) 0.100 1/31/12 $2,400,000 $2,400,000 Bank of Nova Scotia/Houston 0.560 6/21/12 1,100,000 1,100,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.603 7/17/12 900,000 900,481 CERTIFICATES OF Interest Maturity Principal DEPOSIT (5.6%)* cont. rate (%) date amount Value National Australia Bank Ltd. (Australia) 0.500 4/23/12 $2,700,000 $2,700,000 National Australia Bank Ltd. (Australia) 0.490 4/11/12 1,500,000 1,500,042 Nordea Bank Finland PLC/NY FRN 0.942 9/13/12 2,500,000 2,498,286 Toronto-Dominion Bank/NY FRN (Canada) 0.426 10/19/12 3,300,000 3,300,701 Total certificates of deposit (cost $14,399,510) SHORT-TERM INVESTMENT FUND (3.7%)* Shares Value Putnam Money Market Liquidity Fund 0.05% e 9,600,000 $9,600,000 Total short-term investment fund (cost $9,600,000) CORPORATE BONDS Interest Maturity Principal AND NOTES (2.9%)* rate (%) date amount Value Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) M 0.738 5/15/14 $3,925,000 $3,925,185 Svenska Handelsbanken/ New York, NY 144A FRN (Sweden) M 0.578 6/8/17 3,500,000 3,500,000 Total corporate bonds and notes (cost $7,425,185) U.S. TREASURY Interest Maturity Principal OBLIGATIONS (2.5%)* rate (%) date amount Value U.S. Treasury Notes 1.500 7/15/12 $4,000,000 $4,030,199 U.S. Treasury Notes 0.625 7/31/12 2,500,000 2,507,605 Total U.S. treasury obligations (cost $6,537,804) Total investments (cost $255,231,044) Key to holding’s abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $257,196,213. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of AdditionalInformation. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. k The rates shown are the current interest rates at the close of the reportingperiod. M The security’s effective maturity date is less than one year. TR Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. Putnam VT Money Market Fund 7 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. VRDN are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 77.9% United Kingdom 2.0% Australia 6.3 Norway 1.6 Canada 5.8 Switzerland 0.6 Japan 3.2 Denmark 0.5 Sweden 2.1 Total 100.0% Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $47,389,977 $— Certificates of deposit — 14,399,510 — Commercial paper — 37,777,335 — Corporate bonds and notes — 7,425,185 — Municipal bonds and notes — 39,870,260 — Repurchase agreements — 64,915,000 — U.S. Government agency obligations — 27,315,973 — U.S. Treasury obligations — 6,537,804 — Short-term investment fund 9,600,000 — — Totals by level $— The accompanying notes are an integral part of these financial statements. 8 Putnam VT Mone y Market Fund Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $180,716,044 Affiliated issuers (identified cost $9,600,000) (Note 5) 9,600,000 Repurchase agreements (identified cost $64,915,000) 64,915,000 Cash 919 Interest and other receivables 100,054 Receivable for shares of the fund sold 2,453,121 Total assets Liabilities Payable for compensation of Manager (Note 2) 4,294 Payable for shares of the fund repurchased 397,005 Payable for investor servicing fees (Note 2) 21,477 Payable for custodian fees (Note 2) 11,520 Payable for Trustee compensation and expenses (Note 2) 92,012 Payable for administrative services (Note 2) 648 Payable for auditing fees 51,825 Other accrued expenses 10,144 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $257,446,162 Accumulated net realized loss on investments (Note 1) (249,949) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $123,847,478 Number of shares outstanding 123,978,639 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 Computation of net asset value Class IB Net assets $133,348,735 Number of shares outstanding 133,488,893 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $1.00 The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 9 Statement of operations Year ended 12/31/11 Investment income Interest (including interest income of $9,348 from investments in affiliated issuers) (Note 5) Expenses Compensation of Manager (Note 2) 809,963 Investor servicing fees (Note 2) 277,533 Custodian fees (Note 2) 29,188 Trustee compensation and expenses (Note 2) 21,978 Administrative services (Note 2) 8,407 Distribution fees — Class IB (Note 2) 370,136 Other 125,881 Fees waived and reimbursed by Manager (Note 2) (1,096,409) Total expenses Expense reduction (Note 2) (78) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 21,352 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $31,317 $95,006 Net realized gain (loss) on investments 21,352 (134,480) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (14,557) (60,691) Class IB (16,760) (67,651) Decrease from capital share transactions (Note 4) (45,383,872) (68,006,751) Total decrease in net assets Net assets: Beginning of year 302,558,733 370,733,300 End of year The accompanying notes are an integral part of these financial statements. 10 Putnam VT Mone y Market Fund Financial highlights (For a common share outstanding throughout the period) LESS RATIOS AND SUPPLEMENTAL INVESTMENT OPERATIONS: DISTRIBUTIONS: DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) a,b Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) a,c Ratio of net investment income (loss) to average net assets (%) Class IA 12/31/11 .0001 .0001 (.0001) .20 d .01 d 12/31/10 .0003 (.0004) (.0004) .26 d .03 d 12/31/09 .0036 — e (.0035) .47 d,f .39 d,f 12/31/08 .0279 (.0003) (.0279) .47 f 2.78 f 12/31/07 .0492 — e (.0492) .46 f 4.92 f Class IB 12/31/11 .0001 .0001 (.0001) .20 d .01 d 12/31/10 .0003 (.0004) (.0004) .26 d .03 d 12/31/09 .0022 — e (.0021) .62 d,f .24 d,f 12/31/08 .0254 (.0003) (.0254) .72 f 2.54 f 12/31/07 .0467 — e (.0467) .71 f 4.67 f a The charges and expenses at the insurance company separate account level are not reflected. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 12/31/11 12/31/10 12/31/09 Class IA 0.26% 0.19% 0.07% Class IB 0.51 0.44 0.17 e Amount represents less than $0.0001 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.04% 12/31/08 0.08 12/31/07 0.09 The accompanying notes are an integral part of these financial statements. Putnam VT Money Market Fund 11 Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT Money Market Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as an open-end management investment company. The investment objective of the fund is to seek to provide as high a rate of current income as Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital and maintenance of liquidity by investing in a diversified portfolio of high-quality short-term money market instruments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. E) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2011, the fund had a capital loss carryover of $249,949 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $115,469 $— $115,469 12/31/16 134,480 — 134,480 12/31/18 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. H) Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period ended, there were no temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for 12 Putnam VT Mone y Market Fund distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund required no suchreclassifications. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Capital loss carryforward $(249,949) The aggregate identified cost on a financial reporting and tax basis is the same. I) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 36.0% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion and 0.205% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $1,096,409 as a result of this waiver, which includes $370,136 of class IB specific distribution fees from the fund, and the net yield at the close of the reporting period was 0.01%. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $78 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $196, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $17,200,794,198 and $17,249,031,552, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 43,848,519 $43,848,519 42,519,546 $42,519,546 45,924,722 $45,924,722 54,338,124 $54,338,124 Shares issued in connection with reinvestment of distributions 14,557 14,557 60,691 60,691 16,760 16,760 67,651 67,651 43,863,076 43,863,076 42,580,237 42,580,237 45,941,482 45,941,482 54,405,775 54,405,775 Shares repurchased (58,586,395) (58,586,395) (82,865,662) (82,865,662) (76,602,035) (76,602,035) (82,127,101) (82,127,101) Net decrease Putnam VT Mone y Market Fund 13 Note 5 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $9,348 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $83,638,109 and $74,038,109, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. Note 6 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 7 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 14 Putnam VT Mone y Market Fund Putnam VT Mone y Market Fund 15 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 16 Putnam VT Mone y Market Fund This page intentionally left blank. Putnam VT Money Market Fund 17 This page intentionally left blank. 18 Putnam VT Mone y Market Fund This page intentionally left blank. Putnam VT Money Market Fund 19 This page intentionally left blank. 20 Putnam VT Mone y Market Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Money Market Fund 21 This report has been prepared for the shareholders H517 of Putnam VT Money Market Fund. 272234 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
